Citation Nr: 0908773	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  05-06 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right elbow 
disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right shoulder 
disorder.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a post-traumatic 
stress disorder (PTSD).

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hepatitis C.

7.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right eye 
disorder.

8.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an ulcer.

9.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a scar of the right 
shoulder.

10.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinea versicolor.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from July 1969 to July 1973.

This matter is before the Board of Veterans' Appeals on 
appeal from a May 2004  rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Montgomery, 
Alabama, which, in pertinent part, denied the above claims.




FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
bilateral hearing loss, 
tinnitus, a right elbow disorder, a right shoulder disorder, 
PTSD, hepatitis C, a right eye disorder, an ulcer, a scar of 
the right shoulder, and tinea versicolor in a decision dated 
in December 2001.  The Veteran was notified of this decision 
by letter dated January 14, 2002.  He did not appeal this 
decision, thus, it became final.

2.  Evidence submitted since the December 2001 RO decision 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claims for service 
connection for bilateral hearing loss, tinnitus, a right 
elbow disorder, a right shoulder disorder, PTSD, hepatitis C, 
a right eye disorder, an ulcer, a scar of the right shoulder, 
and tinea versicolor.


CONCLUSIONS OF LAW

1.  The unappealed December 2001 RO decision which denied 
service connection for bilateral hearing loss, tinnitus, a 
right elbow disorder, a right shoulder disorder, PTSD, 
hepatitis C, a right eye disorder, an ulcer, a scar of the 
right shoulder, and tinea versicolor is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104(a), 20.1103 
(2008).

2.  Subsequent to the December 2001 RO decision, new and 
material evidence to reopen the claims has not been received.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.156(a) (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008), 
requires VA to assist a claimant at the time that he or she 
files 
a claim for benefits.  As part of this assistance, VA is 
required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letter dated in March 2004 the Veteran was notified of the 
evidence not of record that was necessary to substantiate his 
claims.  He was told what information that he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.

The March 2004 letter provided the Veteran with notice of 
what evidence and information was necessary to reopen his 
previously denied claims and to establish entitlement to the 
underlying claim for the benefit sought on appeal.  Kent v. 
Nicholson, 20 Vet App 1 (2006).  The RO stated that it was 
giving him the opportunity to submit additional evidence or 
request assistance prior to making a decision.  The content 
of the notice provided to the Veteran fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

With respect to the Dingess requirements because the 
Veteran's claims are being denied, and no effective date or 
rating percentage will be assigned, the Board finds that 
there can be no possibility of any prejudice to the Veteran 
under the holding in Dingess, supra.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant available 
service, VA, and private medical treatment records have been 
obtained.  There is no indication of any additional, relevant 
records that the RO failed to obtain.  The duty to assist 
generally includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on a claim. However, when a claim is one to reopen a 
finally decided claim, VA is not obligated to provide a 
medical examination or obtain a medical opinion until new and 
material evidence has been received.  See 38 C.F.R. § 
3.159(c)(4)(iii) (2008). Since the Veteran has failed to 
submit new and material evidence to reopen his claims, VA was 
not obligated to provide him with a medical examination.

Thus, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled, and no further 
action is necessary under the mandate of the VCAA.


Reopening service connection claims

Service connection may be granted for a disability resulting 
from an injury sustained or disease incurred in the line of 
duty or for aggravation of a pre-existing injury or disease 
in the line of duty.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2008).

Service connection for certain chronic disorders, such as 
organic diseases of the nervous system, certain psychoses, 
peptic ulcers, cirrhosis of the liver, and arthritis  may be 
established based on a legal "presumption" by showing that 
either disability manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).

A  veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii) (2008).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) 
(2008).  The diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne for or other 
acneform diseases consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. §3.307(a)(6)(ii) (2008).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d) (2007); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Veteran is seeking service connection for bilateral 
hearing loss, tinnitus, a right elbow disorder, a right 
shoulder disorder, PTSD, hepatitis C, a right eye disorder, 
an ulcer, a scar of the right shoulder, and tinea versicolor.  
Because the Veteran did not perfect a substantive appeal to 
the December 2001 decision of the RO which denied service 
connection for the respective claims, that determination 
became final based on the evidence then of record.  However, 
if new and material evidence is presented or secured with 
respect to each claim that has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claims.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).

A new regulatory definition of new and material evidence 
became effective on August 29, 2001.  See 66 Fed. Reg. 45620 
(2001).  Those provisions are only applicable to claims filed 
on or after August 29, 2001.  As the Veteran's claim to 
reopen was received in September 2003, the new regulatory 
criteria are applicable.

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

Evidence received subsequent to a final decision is presumed 
credible for the purposes of reopening a Veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

In decision dated in December 2001, the RO denied the 
Veteran's claims of entitlement to service connection for 
bilateral hearing loss, tinnitus, a right elbow disorder, a 
right shoulder disorder, PTSD, hepatitis C, a right eye 
disorder, an ulcer, a scar of the right shoulder, and tinea 
versicolor.  At that time of the decision, the evidence of 
record included the Veteran's service treatment records.  The 
record also included a Statement In Support Of Claim (VA Form 
21-4138) dated in June 2001 in which the Veteran indicated 
that he would be sending a stressor letter and medical 
linkage information later.

Also of record was a letter from VA to the Veteran dated in 
August 16, 2001, explaining to the Veteran that which was 
required to proceed with his claim for service connection for 
PTSD, to include a description of the specific traumatic 
incident(s) which produced the stress that resulted in his 
asserted PTSD.  The letter also requested that the Veteran 
submit medical evidence to support his assertion that he 
currently had PTSD that had been treated since service.  The 
Veteran did not reply to this correspondence from VA.

In August 2001, the RO also notified the Veteran by letter 
explaining the claims process and setting forth how the 
Veteran could assist with the processing of his claim.  This 
notice included an explanation of the evidence not of record 
that was necessary to substantiate his claims for service 
connection.  He was told what information that he needed to 
provide, when he needed to provide the information, and what 
information and evidence that VA would attempt to obtain.  
The Veteran did not provide any reply to this notice and did 
not submit any additional evidence

In its December 2001 decision, the RO determined that the 
available records had not shown that the Veteran had the 
respective asserted disorders which had been  incurred in or 
aggravated by service.  The Veteran did not perfect a timely 
appeal of this decision, thus, it became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.

Subsequent to the December 2001 RO decision, in September 
2003, the Veteran attempted to perfect an appeal as to the 
December 2001 decision.  However, this was not timely filed, 
therefore, it was construed as a claim to reopen the 
previously denied claim for service connection for bilateral 
hearing loss, tinnitus, a right elbow disorder, a right 
shoulder disorder, PTSD, hepatitis C, a right eye disorder, 
an ulcer, a scar of the right shoulder, and tinea versicolor.  
This was explained to the Veteran by letter from VA dated in 
December 2003.

In a VA Form 21-4138 dated in January 2004, the Veteran 
requested that his claim be considered as reopened, and that 
he be scheduled for a VA examination.  However, as noted 
above, when a claim is one to reopen a finally decided claim, 
VA is not obligated to provide a medical examination or 
obtain a medical opinion until new and material evidence has 
been received.  See 38 C.F.R. § 3.159(c)(4)(iii) (2008).

The Veteran has not submitted any additional evidence in 
support of his claim to reopen the previously finally denied 
claim of service connection for bilateral hearing loss, 
tinnitus, a right elbow disorder, a right shoulder disorder, 
PTSD, hepatitis C, a right eye disorder, an ulcer, a scar of 
the right shoulder, and tinea versicolor.

Although the Veteran continues to maintain that he has the 
respective disorders that are manifested as a result of 
service, there is still no competent medical evidence of 
record of a nexus between service and any of his reported 
manifestations.  While the Board has presumed the Veteran's 
statements to be credible for the purpose of determining 
whether new and material evidence has been submitted, when 
viewed in conjunction with the evidence of record at the time 
of the prior final decision, they are either repetitive of 
previous statements made which were previously considered by 
VA, and therefore not new, or not so significant that they 
must be considered in order to fairly decide the merits of 
the Veteran's respective claims.  There is no evidence that 
the Veteran possesses the requisite medical training or 
expertise necessary to render him competent to offer evidence 
on matters such as medical diagnosis or medical causation.  
See Cromley v. Brown, 7 Vet. App. 376, 379 (1995);  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  See also Paller 
v. Principi, 3 Vet. App. 535, 538 (1992) (distinguishing 
corroborative evidence from cumulative evidence).

The evidence submitted subsequent to December 2001 is either 
merely cumulative of previously submitted evidence or not 
bearing on the question of a nexus between a currently 
manifested disorder and service; thus, the evidence submitted 
since the RO's last denial of the claims does not relate to 
an unestablished fact necessary to substantiate his claims.

Accordingly, the Board finds that the evidence received 
subsequent to the December 2001 RO decision is not new and 
material and does not serve to reopen the Veteran's claim of 
entitlement to service connection for bilateral hearing loss, 
tinnitus, a right elbow disorder, a right shoulder disorder, 
PTSD, hepatitis C, a right eye disorder, an ulcer, a scar of 
the right shoulder, and tinea versicolor.  38 U.S.C.A. § 
7105; 38 C.F.R. § 3.156(a). 





	(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence not having been submitted, the 
claims for service connection for bilateral hearing loss, 
tinnitus, a right elbow disorder, a right shoulder disorder, 
PTSD, hepatitis C, a right eye disorder, an ulcer, a scar of 
the right shoulder, and tinea versicolor, are denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


